Citation Nr: 0207829	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  99-19 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back disability, to 
include degenerative arthritis, on a direct basis and as 
secondary to the service-connected residuals of a fracture of 
the left tibia and fibula and the service-connected residuals 
of a left total knee arthroplasty. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In January 2001, the Board remanded the claim for further 
development.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.  

2.  The probative evidence reflects that the veteran did not 
have a chronic back disorder during active service; that his 
current back disorder, including arthritis, is of post-
service onset; and that the current back disorder was not 
caused or permanently worsened by his service-connected 
residuals of fracture of the left tibia and fibula and/or 
residuals of a left total knee arthroplasty.


CONCLUSIONS OF LAW

1.  A back disability, to include arthritis, was not incurred 
in or aggravated by service, and arthritis may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001).

2.  A back disability, to include arthritis, is not 
proximately due to or the result of service-connected 
residuals of a fracture of the left tibia and fibula and/or 
residuals of a left total knee arthroplasty.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303, 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that the veteran was 
hospitalized from May 14, to 15, 1952, for strain of the 
lumbar muscles.  He reported that on May 6, 1952, he felt 
something pop in his back while lifting a roll of cable.  He 
indicated that he initially had very little pain, but that it 
had gradually gotten worse.  X-rays were negative.  On May 
15, 1952, he received heat treatment to his back, and he was 
discharged to duty the following day.  In June 1952, he 
fractured his left tibia and fibula.  On the October 1953 
separation examination, the spine was normal.

In October 1953 the veteran submitted a VA Form 8-526e 
(veteran's application for compensation or pension) claiming 
service connection for a broken leg and ankle.  

In a November 1953 rating decision, service connection was 
granted for residuals of a healed fracture of the left tibia 
and fibula and a zero percent rating was assigned, effective 
October 10, 1953, the day following separation from active 
service.

The veteran underwent a VA examination in January 1954, at 
which time his carriage and posture were normal and he was 
noted to have a slight limp.  His present complaint pertained 
to the left ankle.  Physical examination revealed that the 
spine was normal.  There was displacement of the left foot 
causing a poor weight bearing foot in valgus position.  The 
diagnoses were residuals of a simple fracture of the left 
tibia and fibula with open reduction and metallic screw 
fixation, and a lateral deviation of the foot.  

In a February 1954 rating decision, a 10 percent disability 
rating was granted for residuals of a fracture of the left 
tibia and fibula, effective October 10, 1953.

In a statement of August 1956, A.Wells, M.D., and J.Miller, 
M.D., noted the veteran's complaints regarding the left knee 
and left foot.  It was noted that after the in-service 
reduction of his fracture the veteran had worn a cast for 
about six months.  A recent examination had revealed the 
lower extremities to be of equal length, with full range of 
left knee and ankle motion.  The veteran was assessed as 
having chronic synovitis of the left knee, traumatic 
arthritis of the left ankle, and disuse atrophy of the left 
lower extremity.

The veteran underwent a VA examination in November 1956.  He 
stated that he had been examined but had had no treatment 
since his last examination.  His gait was noted to be normal 
on general medical and orthopedic examinations.  His back was 
not examined.  The diagnoses were an old healed fracture of 
the left ankle with excellent results, left quadriceps 
weakness, and a callus on the left foot.

Private medical records reflect that the veteran underwent a 
left total knee arthroscopy in May 1991, which was performed 
by D.Wolfe, M.D.  Dr. Wolfe reported that he had been 
treating the veteran for the past eight years and that the 
veteran had osteoarthritis of the knees and diabetes.  A 
physical examination revealed that the veteran walked with a 
flexed knee gait and a varus deformity bilaterally.  There 
were similar findings for both knees, with the left knee 
arthritis assessed as greater than the right.  No 
abnormalities of the spine were noted.  The 1996 private 
medical record of J. Deetjen, M.D., does not reflect any 
findings with regard to the back. 
  
The veteran was afforded a VA examination in November 1998.  
Based on a review of the service medical records, the 
examiner noted the history of the in-service back injury.  
The veteran reported that after the injury in 1952, he had 
very intermittent, occasional low back pain for the next 
thirty years, which required no treatment.  Beginning about 
ten years ago, he began to notice more frequent recurrences 
of low back pain along with occasional radiation of the pain 
into the left buttock.  Over the past ten years, pain in the 
left hip and buttock region reportedly had increased.  Also, 
the veteran reported that after he fractured his ankle in 
service, he underwent surgery, wore a cast for six months and 
then wore an ankle brace with a free ankle for next two to 
three years.  He noted that he limped for five to six years 
following the ankle injury.  He stated that he had some 
discomfort and pain in the left ankle for many years, but 
that the severity and intensity gradually diminished and 
currently he had only occasional discomfort in the ankle 
region.  With regard to the left knee, he stated that he 
believed, but was not sure, that he had some injury in 
service either when he injured his back or his left ankle.  
It was noted that service medical records did not reflect an 
injury to the left knee, and that in 1956, he had a history 
of some pain and swelling of the left knee for several years.  
It was indicated that over the years, he had been frequently 
seen for intermittent pain and swelling of the left knee, 
resulting in the total knee arthroscopy in 1991.  The veteran 
reported that his left knee symptomatology had been resolved 
and that he currently had no significant difficulties with 
his left knee.

Physical examination revealed that the veteran walked with a 
mild limp and a slightly slowed gait speed.  He was able to 
stand in an erect posture with the pelvis appearing to be 
level.  There was normal alignment of the left leg and a mild 
genu varum of the right leg.  The left ankle had a normal 
appearance and was stable to varus and valgus stresses and to 
drawer testing.  He was able to dorsiflex from zero to 
fifteen degrees plantar flex from zero to forty-five degrees, 
with a complaint of pain pain.  X-rays of the lumbosacral 
spine were taken and a radiologist noted that they revealed 
degenerative joint disease changes involving the 
thoracolumbar areas, a spur at L4, and minimal degenerative 
joint disease changes in the disc between L2 and L3.  .

The clinical examiner noted that the X-rays revealed anterior 
spurs at L2-L3, L3-L4, L4-L5, and L5-S1 and that there were 
large anterior spurs at the T12-L1 level with a moderately 
diminished disk space; the other spaces were only minimally 
narrowed.  The clinical diagnoses included mild traumatic 
arthritis of the left ankle secondary to an in-service ankle 
fracture, left total knee arthroplasty, and lumbar 
spondylosis.  The examiner opined that the lumbar spondylosis 
was not related to the in-service lumbosacral strain because 
the in-service injury appeared to have been of minor severity 
and because the veteran did not begin to develop significant 
back symptoms until thirty years later.  It was noted that 
his leg lengths were equal and that his gait pattern, by 
history, was not altered enough to have contributed to his 
current back condition.  The examiner noted that the wearing 
of a cast on a lower extremity in and of itself would not 
contribute to the development of long-term back disease.  The 
examiner indicated that there could be a direct relationship 
between the service-connected left ankle disorder and the 
left knee disorder because the symptoms in the left knee 
began within several years of the ankle fracture and because 
the ankle fracture may have accelerated the onset of the left 
knee arthritis. 

In a January 1999 rating decision, service connection was 
granted for a left total knee arthroscopy and a 30 percent 
evaluation was assigned, effective July 21, 1998.

In a March 1999 statement C. Moring-Reuter, D.C., reported 
having first seen the veteran in December 1994 and that his 
chief complaint was right-sided lumbosacral pain radiating 
down the right leg.  Radiographs had revealed degeneration of 
the lumbar discs with osteoarthritis of the lumbar spine.  
The diagnosis was lumbar subluxations with radiculitis 
complicated by osteoarthritis and degeneration of the lumbar 
intervertebral discs.

VA X-rays of the lumbosacral spine taken in July 1999 showed 
significant degenerative changes and loss of disc height from 
T10 to L1.  A left pars interarticularis defect at L5 was 
noted, and grade 1 spondylolisthesis was present at L5-S1. 

In January 2000, the VA doctor who regularly treated the 
veteran in the internal medical clinic for hypertension, 
coronary artery disease and diabetes mellitus, noted that the 
veteran had osteoarthritis of the lumbar spine, left knee and 
left ankle and that he had had these problems for years along 
with a left total knee arthroscopy in the past.  The doctor 
noted that such changes were seen in post-traumatic events to 
the joints, which the veteran may have suffered in service, 
and that of record were X-ray reports supporting this 
diagnosis.
 
The veteran was afforded another VA examination in May 2000 
by the same examiner who evaluated him in November 1998.  The 
examiner noted that although the veteran claimed that he had 
had treatment for his back between 1953 to 1994, he was 
unable to provide documentation.  The veteran reported that 
since the November 1998 VA examination, his back symptoms had 
increased to some degree and his left knee and left ankle 
were a little more symptomatic.  Following a physical 
examination and X-rays that were noted to reveal grade I 
spondylolisthesis at L5-S1 with a L5 pars defect and 
spondylosis at multiple levels, including the distal thoracic 
spine, the clinical diagnoses were mild traumatic arthritis 
in the left ankle secondary to an in-service fracture, left 
knee total arthroscopy, grade I spondylolisthesis at L5-S1, 
and thoracolumbar spondylosis.  The examiner concluded that 
the veteran's back condition was not at least as likely as 
not related to his active service and that it was not caused 
or aggravated by the service-connected left knee or ankle 
disabilities.  The examiner noted that the veteran's treating 
VA physician, who had rendered a different opinion on this 
matter, was a specialist in internal medicine and 
gastroenterology and was not trained in evaluating the 
musculoskeletal system.  The examiner noted that the veteran 
had had only minimal symptoms in the left ankle for a number 
of years before his significant back problems began to 
develop and that he did not report any significant ankle-
based limp for a number of years before his significant back 
symptoms began to develop.  The examiner also opined that 
although a "possibility" did exist that the left knee 
condition aggravated the back condition, it was a "weak 
possibility," the degree of which was impossible to 
determine.  It was noted that the veteran was overweight and 
had significant vascular disease and diabetes, and that 
spinal X-rays showed extensive degenerative changes.  It was 
indicated that the degenerative changes would not be expected 
to develop secondary to an alteration in gait pattern of 
several years' duration and that the insignificant gait 
alteration related to the left knee existed for only several 
years.  The examiner commented that even though the left knee 
problems had been largely resolved, the veteran continued to 
have significant back, buttock and left thigh pain.  
Therefore, the examiner concluded that the symptoms related 
to the lumbar spine were not significantly aggravated by the 
left knee condition.

In November 2000, the veteran had a videoconference Board 
hearing before the undersigned.  He reported that he had 
first seen a doctor (Dr. Wells) in the mid-1950s for his back 
and was told to put hotpacks on it.  When asked about any 
medical attention in the 1970s or 1980s, he indicated that he 
knew he had been seeing doctors on and off in that period and 
they all said the sane thing- not to do any lifting or 
building.  The representative commented that "[T]hat's the 
best we're gonna do in response to [the] question."  The 
veteran also indicated that he had not sought treatment from 
VA prior to the 1990s because he had had good health 
insurance and good doctors and that although he had had a 
card showing his eligibility for VA medical care, he "never 
did use it."  He could not remember the name of the last 
doctor he had been treated by under his health insurance.  He 
also testified that Dr. Wells was dead and that he doubted 
that Dr. Miller was still alive.  The veteran reported having 
retired due to his heart and that he had received Social 
Security benefits because of a heart attack, not his leg or 
anything like that.  Transcript.

The RO wrote to Dr. Moring-Reuter in July 2001, asking for a 
written opinion as to a relationship between the veteran's 
left knee and ankle disabilities and his back condition.  In 
August 2001, she responded, indicating it was "possible" 
that the veteran's service-connected left knee and left ankle 
disorders "indirectly" contributed to his low back 
condition.  She also noted that unless his knee and ankle 
conditions caused him to walk with an abnormal gait, they 
would not be a major contributing factor to his lower back 
condition.

In an August 2001 addendum, the VA examiner who performed the 
November 1998 and May 2000 VA examinations indicated that he 
had reviewed the statement of Dr. Moring-Reuter and noted 
that she had offered no evidence that a gait alteration was 
present or that the veteran's lower extremity had been 
examined.  The VA examiner indicated that his opinions 
remained unchanged and that the back condition was not 
related to the leg problem.

Legal Criteria

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).
If a chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  This is a rebuttable presumption.  See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  This rule does not mean that any manifestation in 
service will permit service connection.  To show a chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  The regulation requires 
continuity of symptomatology, not continuity of treatment.  
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issues of chronicity and continuity of 
symptomatology.  The chronicity provision of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  Specifically, a lay person is not competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  Id. at 495-97.  With regard to 
continuity of symptomatology, medical evidence is required to 
demonstrate a relationship between any present disability and 
the continuity of symptomatology unless such a relationship 
is one to which a lay person's observation is competent.  Id. 
at 497.  

Service connection is also warranted for a disability 
proximately due to or the result of a service-connected 
disorder, or where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  
38 C.F.R. § 3.310(a).  In order to show that a disability is 
proximately due to or the result of a service-connected 
disease or injury, the veteran must submit competent medical 
evidence showing that the disabilities are causally-related.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In the case of 
aggravation, such secondary disorder is compensable only to 
the degree of disability over and above the degree of 
disability that would exist without such aggravation.  Allen 
v. Brown, 7 Vet. App. 439, 448-49 (1995).

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA of 2000), competent lay evidence 
is defined as any evidence not requiring that the proponent 
have specialized education, training or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters 
that can be observed and described by a lay person.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.159(a)(1)).

In the regulations implementing the VCAA of 2000, competent 
medical evidence is defined as evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  Competent 
medical evidence may also mean statements conveying sound 
medical principles found in medical treatises.  It would also 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports or 
analyses.  66 Fed. Reg. at 45,630 (to be codified as amended 
at 38 C.F.R § 3.159(a)(2)).  See also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).


Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA of 
2000, which eliminates the concept of a well-grounded claim 
and redefines the obligations of VA with respect to the duty 
to notify and assist a claimant.  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  VCAA of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  VA has issued final rules 
to amend adjudication regulations to implement the provisions 
of the VCAA of 2000.  See 66 Fed. Reg. at 45,630-32 (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The regulations pertaining to this claim merely 
implement the VCAA of 2000 and do not provide any rights 
other than those provided by the VCAA of 2000.  See 66 Fed. 
Reg. at 45,629.

The RO considered the claim subsequent to the enactment of 
the VCAA of 2000 and the promulgation of the new regulations.  
The RO has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him and his 
representative of the information and evidence necessary to 
substantiate the claim and of the efforts to assist him.  
Thus, VA's duties have been fulfilled and the Board may 
proceed to decide the claim without prejudice to the veteran.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGPREC 16-92 
(July 24, 1992).

Through a July 1999 statement of the case, a May 2001 letter, 
and the supplemental statements of the case, the RO informed 
the veteran of the information and medical and lay evidence 
that was necessary to substantiate his claim, and his 
responsibility for providing that information and evidence.  
Therefore, the veteran and his representative have been 
notified of the information and evidence needed to 
substantiate this claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. at 45,630-32 (to be codified as amended 
at 38 C.F.R § 3.159).

Copies of the VA examination reports are in the file, and the 
RO obtained service medical records and relevant VA medical 
records.  The veteran submitted private 
medical records, and the RO obtained a statement from the 
veteran's private chiropractor.  In light of the above, VA 
has fulfilled its duty to assist in obtaining relevant 
records from a Federal department or agency.  See 38 U.S.C.A. 
§ 5103A; 66 Fed. Reg. at 45,630-32 (to be codified as amended 
at 38 C.F.R § 3.159).

VA has also satisfied the duty to assist by providing medical 
examinations and obtaining a medical opinion.  See 66 Fed. 
Reg. at 45,631 (to be codified as amended at 38 C.F.R § 
3.159(c)(4)).  Additionally, the RO complied with the 
directives of the January 2001 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Direct Service Connection for a Back Disability 

Although the service medical records show that the veteran 
had lumbar strain in May 1952, X-rays of the lumbar spine 
taken following the injury were normal and there were no 
further complaints or findings of back problems during 
service.  In fact, on the separation examination his spine 
was normal.  In light of the above, the evidence does not 
show a chronic low back disorder during active service.  See 
38 C.F.R. § 3.303(b).  Additionally, the evidence does not 
show that the veteran had arthritis of the back within one 
year following separation from active service.  Radiographic 
evidence of arthritis was not found until many years after 
service.  

Despite contentions of continuity of symptomatology following 
the in-service lumbar strain, there were no complaints of 
back problems noted on the January 1954 VA examination and 
the spine was normal.  Although the veteran testified to the 
effect that he had been treated for his back by Dr. Wells in 
the mid-1950s, the August 1956 statement by Drs. Wells and 
Miller notes only left lower extremity complaints, with no 
reference to any back symptoms.  At the November 1956 VA 
examination, the veteran reported that his left lower 
extremity bothered him, but did not report any back problems.  
Additionally, the records of the May 1991 hospitalization for 
left total knee arthroscopy indicate that Dr. Wolfe had 
treated the veteran for the past eight years, but note 
nothing of any back disorder even though they mention the 
veteran's history of diabetes.  According to the veteran's 
own report at the November 1998 VA examination, he had had 
only very minimal, occasional low back pain, which required 
no treatment, for about thirty years after his in-service 
injury. 

There are two opinions on the question of direct service 
connection for a back disability.  In a January 2000 VA 
outpatient record the veteran's treating physician, an 
internist, noted that osteoarthritis can be due to trauma in 
the joints and that the veteran "may have" had such trauma 
in service.  This opinion is assigned little weight as there 
is no indication that the doctor reviewed the claims 
file/service medical records, her specialty is not 
orthopedics/musculoskeletal disorders, and her comment is 
conjectural.  On the other hand, the physician who performed 
the November 1998 and May 2000 orthopedic examinations is a 
specialist in orthopedics, reviewed the claims file, and 
provided an explanation for concluding that the current back 
disorder is not related to the in-service lumbar strain.  The 
examiner based his opinion on the fact that service medical 
records showed that the in-service back injury was only minor 
and that the veteran did not begin to develop significant 
back problems until decades after the injury.  Accordingly, 
this opinion, which is against the claim, is more probative 
than that of the VA internist.   

Thus, after weighing the evidence, the Board concludes that 
the preponderance of the competent, credible and probative 
evidence is against the claim of service connection for a 
back disorder, to include arthritis, on a direct basis.  38 
U.S.C.A. §§ 1110, 1112, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309.

Service Connection for a Back Disorder on a Secondary Basis

Regarding this matter, the original report by Dr. Moring-
Reuter mentions no complaints or findings referrable to the 
veteran's left lower extremity and there is no indication 
that the veteran had any gait abnormalities.  In her August 
2001 statement, Dr. Moring-Reuter noted that it was possible 
the veteran's left knee and ankle disorders had indirectly 
contributed to his lower back disorder, but that unless the 
left knee and ankle disorders caused an abnormal gait, they 
would not be a major contributing factor to his lower back 
disorder.  However, Dr. Moring-Reuter did not report that the 
veteran had any gait impairment, which she likely would have 
noted in her opinion had such been observed when she treated 
the veteran.  

At the November 1998 VA examination, the veteran reported 
having worn an ankle brace for two to three years after his 
cast was removed and having limped for five to six years 
following the ankle injury.  However, although a "slight" 
limp was noted on the January 1954 VA examination, Drs. Wells 
and Miller did not mention a limp in their August 1956 
statement and on the November 1956 VA examination the 
veteran's gait was twice described as normal.  Thus, it 
appears that any limp had resolved by 1956.  

At the time of the November 1998 orthopedic examination, the 
veteran was noted to walk with a mild limp, but by that time 
X-rays showed that he had already developed vertebral 
spurring with some diminution of disc space.  The examiner 
specifically noted that the veteran's leg lengths were equal 
and that his gait pattern, by history, had not been altered 
enough to have contributed to the current back disorder.  The 
examiner also indicated that wearing a cast in service would 
not contribute to the development of long-term back disease.  




The same orthopedic examiner, in his May 2000 examination 
report, noted that the veteran's back disorder was not caused 
or aggravated by his left ankle disability, noting that 
before his significant back problems began, the veteran only 
had minimal symptoms in the left ankle and did not report 
having had any significant ankle-based limp prior to the 
inception of his significant back problems.  Additionally, 
the physical examination revealed that the veteran only 
walked with a slightly slow gait, with no indication of 
limping.  The examiner further noted that gait alteration 
caused by the veteran's left knee disorder was insignificant 
and lasted only several years and that the degenerative 
changes in the spine would not be expected to be caused by 
such a gait alteration.  Also, it must be remembered that the 
left knee disability was not service connected until July 
1998.  Although the examiner also stated that there was 
possibility of aggravation, he described that possibility as 
only "weak."  Thus, from the plain meaning of "weak," it 
must be concluded that the possibility was less likely than 
not.  The examiner further explained that the veteran had 
other medical problems, and still had significant back, 
buttock and left thigh pain, even though his left knee 
problems had been largely resolved.  

In the August 2001 addendum, the VA orthopedic examiner, 
after reviewing the opinion of Dr. Moring-Reuter, emphasized 
that the veteran's back disorder was not related to his leg 
problems.  Specifically, the examiner noted that Dr. Moring-
Reuter did not provide any evidence of significant gait 
alteration.  

Based on the above, the Board concludes that the 
preponderance of the competent, credible and probative 
evidence is against the claim of service connection for a 
back disorder as secondary to the service-connected residuals 
of the tibia and fibula fracture and/or the left total knee 
arthroplasty.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.303, 3.310(a).  







ORDER

Service connection for a back disorder, to include 
degenerative arthritis, on a direct basis and as secondary to 
the service-connected residuals of a fracture of the left 
tibia and fibula and/or the service-connected residuals of a 
left total knee arthroplasty, is denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

